Citation Nr: 1211245	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  07-23 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1985.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  This case was remanded by the Board in February 2010 for additional development.

In a February 2011 decision, the Board denied multiple claims, including the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims.  Based on an October 2011 Joint Motion for Remand, in October 2011 the Court remanded the part of the February 2011 Board decision which denied entitlement to TDIU for development in compliance with the Joint Motion.

The appeal is REMANDED to the RO.


REMAND

The claim on appeal was remanded by the Court for development in compliance with the October 2011 Joint Motion.  In the October 2011 Joint Motion, the parties agreed that VA should undertake certain actions.

First, the Board should provide an adequate statement of the reasons or bases for why the Veteran was not instructed regarding the submission of evidence during a July 2008 hearing before the Board.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In a February 2012 letter, the Veteran's representative stated that the Veteran did not want another hearing with respect to the claim and waived any notice errors.  Therefore, the Board finds that although the Joint Motion requested that the Veteran be provided with written notice regarding the evidence necessary to substantiate his claim, that is not longer required because the representative waived any notice errors in a February 2012 letter.  38 C.F.R. § 3.159(b) (2011)

Second, the parties noted that VA had not made attempts to obtain relevant records from the United States Postal Service and The National Evangelical Church in Kuwait.  Accordingly, an attempt must be made to obtain any relevant records that exist from those sources.  38 C.F.R. § 3.159(c) (2011).

Third, the Veteran was to be afforded a VA examination to address the combined effect of all of his service-connected disabilities on his employment.  In a February 2012 statement, the Veteran's representative requested that the claim be remanded so that the Veteran could be provided with a medical examination.  The Board therefore concludes that an additional VA examination is needed to determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities alone.  38 C.F.R. §§ 3.159(c)(4), 3.327 (2011).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his service-connected disabilities, or who may have any records relevant to his claim of entitlement to TDIU.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured, to include all relevant records from the United States Postal Service and The National Evangelical Church in Kuwait.  All attempts to secure the evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the records, the records cannot be obtained, the Veteran and his representative must be notified of the specific records that cannot be obtained and given an opportunity to respond or furnish the records.

2. Schedule the Veteran for a VA examination to determine whether he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities alone.  The examiner must review the claims file and note that review in the report.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  The examiner is instructed to provide the opinion without respect to the impact of the Veteran's advancing age on his employability.  If the Veteran is found to be employable, the examiner should explain what types of employment could be performed.  A complete rationale for all opinions must be provided.

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

